UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 18, 2015 Date of Report (Date of earliest event reported) Verde Science, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53253 20-8387017 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 S. Zang Blvd. Suite 812 Dallas, Texas 75208 (Address of principal executive offices) (Zip Code) (888) 224-6039 Registrant's telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers On September 18, 2015, Shareholders holding 67% of the Company’s voting power removed Bradley J. Dixon and John Percival from the Company’s Board of Directors, effective immediately, as authorized by Nevada Revised Statutes (N.R.S.) Section 78.335.The removal of Messrs. Dixon and Percival was not the result of any disagreement. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VERDE SCIENCE, INC. DATE: September 18, 2015 By: /s/ Harpreet Sangha Harpreet Sangha Chief Executive Officer 3
